Per Curiam:
The motion of the State of California, by its Attorney General, in -this behalf, having been considered:
*245It is hereby ordered that depositions heretofore placed in the custody of the clerk of this court, as taken in this cause, may be opened and filed, together with the map exhibits therein referred to.
And it is further ordered that "William A. Maury, Esq., of the District of Columbia, be and he is hereby designated and appointed a commissioner to take testimony herein, and he is hereby empowered and instructed to take and return such testimony as may be offered by either of the parties hereto, and to receive and return such documents and maps illustrative of the alleged title of the city of Oakland as said city may deem proper to offer, pursuant to the order of this court made herein on March 12, 1894.
It is further ordered that said commissioner notify the respective parties and the city of Oakland of his appointment; and, thereupon, within ten days thereafter, or as soon as convenient, he shall proceed to take such evidence as either of the parties hereto may produce, and he shall receive and take such documents and maps as may be offered by the city of Oakland under said order of March 12, 1894, as hereinbefore specified; and that the taking and receiving of said evidence, documents, and maps shall be completed and certified by said commissioner and forwarded to the clerk of this court on or before the first Monday of September, 1894; upon the receipt whereof the clerk is hereby instructed to open and file the same.
It is further ordered that in printing the record it shall not be necessary for the clerk to print copies of map exhibits; provided, there shall be furnished to the court a sufficient number of map exhibits as required by the rules; and that the parties hereto, and the city of Oakland, are hereby permitted, during the vacation of this court, to file their briefs and points in said cause with the clerk without the further order of the court; and the question of setting said cause for hearing is hereby reserved until the next term.

So ordered.